DISSENTING OPINION BY
Judge PELLEGRINI.
When an agency is charged with enforcing the provisions of the Bituminous Coal *432Mine Safety Act (Coal Mine Safety Act),1 it has available two methods for formulating policy that will have the force of law. One is through rulemaking procedures by which it promulgates substantive rules. The underlying policy embodied in the rule is not generally subject to challenge before the agency. The other method is not as direct; it is done on a case-by-case basis which will establish whether an agency’s interpretation of the statute it is enforcing is correct and which will establish the bounds of that enforcement. The majority holds that the Coal Mine Safety Act takes away the power of the DEP to bring enforcement actions for the failure of any mine operator to report accidents, and the list specifying which accidents must be reported may only be expanded through the issuance of regulations. Unlike the majority, I would hold that the Coal Mine Safety Act did not take away from the DEP the power to issue compliance orders to any mine operator who fails to timely report an “accident” that can cause serious bodily harm or death to a miner. Accordingly, I respectfully dissent from that portion of the majority opinion that holds otherwise.
I.
Accidents are required to be reported to the DEP. Section 104 of the Coal Mine Safety Act, 52 P.S. § 690-104, defines “accident” as:
An unanticipated event, including any of the following:
(1) A death of an individual at a mine.
(2) An injury to an individual at a mine, which has a reasonable potential to cause death.
(3) An entrapment of an individual at a mine, which has a reasonable potential to cause death.
(4) An unplanned inundation of a mine by a liquid or gas.
(5) An unplanned ignition or explosion of gas or dust.
(6) An unplanned mine fire not extinguished within ten minutes of discovery.
(7) An unplanned ignition or explosion of a blasting agent or an explosive.
(8) An unplanned roof fall at or above the anchorage zone in active workings where roof bolts are in use.
(9) An unplanned roof or rib fall in active workings that impairs ventilation or impedes passage.
(10) A coal or rock outburst that causes withdrawal of miners or which disrupts regular mining activity for more than one hour.
(11) An unstable condition at an im-poundment or refuse pile ...
(12) Failure of an impoundment or refuse pile.
(13) Damage to hoisting equipment in a shaft or slope which endangers an individual or which interferes with use of the equipment for more than 30 minutes.
(14) An event at a mine which causes death or bodily injury to an individual not at the mine at the time the event occurs.
Once an “accident” occurs, Section 109(a)(1) of the Coal Mine Safety Act, 52 P.S. § 690-109, requires mine operators, inter alia, to notify the DEP no later than 15 minutes following the discovery of an “accident.” That provision requires that the DEP “[tjake whatever action it deems appropriate, including the issuance of orders, to protect the life, health or safety of an individual” and it shall “[pjromptly decide whether to conduct an investigation of the accident and inform the operator and the representative of the miners of its *433decision.” Section 109(b)(1) and (2) of the Coal Mine Safety Act, 52 P.S. § 690-109(b)(1) and (2).
II.
These consolidated appeals involve two “unanticipated events,” one at an Emerald Coal Resources (Emerald) mine and the other at Cumberland Coal Resources (Cumberland) (collectively, Mine Owners). There is no dispute that both incidents posed a threat to the health and safety of miners.
The Emerald incident involved Emerald’s plan to cut through one section of a mine to another section. To maintain ventilation, Emerald planned to close two doors following the cut-through but those doors remained open causing the ventilation to be insufficient and a methane detector to sound an alarm. After about 40 minutes, the doors were closed and proper ventilation was restored. This type of incident is not one of the 14 “accidents” specifically listed under the definition of accident. Emerald did not report this incident to the DEP.
When it became aware that Emerald failed to notify it of the violation, the DEP issued a compliance order stating that Emerald had violated the Coal Mine Safety Act by failing to notify the DEP in a timely manner that an “unanticipated event” (or accident under Section 104 of the Act) occurred at its mine. It directed Emerald to take corrective action by instructing mine officials of the requirements of Section 109(a)(1) of the Coal Mine Safety Act, 52 P.S. § 690-109(a)(l), involving notification and requiring them to conduct an investigation of the event and to submit to the DEP a written report in accordance with Section 109(a)(4) of the Coal Mine Safety Act, 52 P.S. § 690-109(a)(4). Emerald appealed to the EHB.
The Cumberland mine incident occurred when the mine lost electrical power causing the ventilation system to stop working. When that occurs, a back-up system generator is to automatically start but it did not do so, causing the ventilation system to be down for almost 17 minutes. When a ventilation system is down for 15 minutes, mine operators are required to evacuate the entire mine. This type of incident is not one of the 14 “accidents” specifically listed under the definition of accident.
When it became aware of the incident, the DEP issued a compliance order to Cumberland stating that “[t]he posted guidelines for inspector notification was not followed. The district mine inspector was not notified of a fan outage that occurred on 2/12/2009 ... [T]his outage lasted in excess of 15 minutes and resulted in the evacuation of the mine.” (Reproduced Record at 18a.)
The central issue raised in these appeals is whether the 14 types of accidents denominated in Section 104 of the Act, 52 P.S. § 690-104, are inclusive and make up the exclusive list of accidents that cannot be expanded by adding other types of unanticipated events. If that list is not exhaustive, the issue becomes whether new types of accidents have to be denominated by the Board of Coal Mine Safety before the DEP may issue compliance orders. To resolve these issues, it is necessary to examine what powers and duties the General Assembly gave the DEP and the Board of Coal Mine Safety (Coal Safety Board).
III.
In enacting the Coal Mine Safety Act, “[t]he General Assembly [found] that it is in the public interest to establish a comprehensive scheme to protect the lives, health and safety of those who work at mines in this Commonwealth.” Section 103 of the Coal Mine Safety Act, 52 P.S. *434§ 690-103. This comprehensive scheme should take into consideration that “[t]he first priority and concern of all in the bituminous coal mining industry must be the health and safety of those who work in and at mines and others in and about mines.” Id.
Under Section 105 of the Coal Mine Safety Act, the DEP has “the power and duty to administer a mine safety program for individuals employed at mines and is given the power and duty, among other things, to:
• Conduct investigations and interviews of individuals at a mine or elsewhere.
• Issue orders to implement and enforce the provisions of this act.
• Institute proceedings and actions to implement the provisions and effectuate the purposes of this act, including suits seeking equitable relief or declaratory judgments and suits to recover costs incurred by the department.
• Institute prosecutions against the operator or his agent for a violation of any provision of this act.
• Respond to, coordinate and assist responses to mine accidents and other emergencies.
• Perform any act not inconsistent with any provision of this act, which it may deem necessary or proper for the effective administration or enforcement of this act and the rules or regulations promulgated under this act.
52 P.S. § 690-105.
Under the Coal Mine Safety Act, rule-making was entrusted to the Coal Safety Board, not the DEP. The Coal Safety Board is composed of three members who represent the coal industry and three members who represent the viewpoint of working miners. The Coal Safety Board was given “the authority to promulgate regulations that are necessary or appropriate to implement the requirements of this act and to protect the health, safety and welfare of miners and other individuals in and about mines.” Section 106.1(a) of the Act, 52 P.S. § 690-106.1(a).
IV.
The majority finds, and I agree, that the 14 types of accidents are not exclusive. It arrived at that conclusion because “accident” is defined as “[a]n unanticipated event, including any of the following....,” which indicates that the list was not all encompassing. The majority noted that the federal regulations implementing the Federal Mine Safety Act, stating that although the General Assembly’s list is identical to the list of events in the federal definition, 30 C.F.R. § 50.2(h), the federal regulation provides that the term “accident” means any of the same 14 events identified by the federal Mine Safety and Health Administration, but the General Assembly elected to use the word includ,-ing. Because the list is non-exhaustive, the majority concluded that the term “accident” allows for the reporting of additional events of the same general kind or class.
As to what type of additional “accidents” must be reported, the majority holds that unless the Coal Safety Board issues regulations adding new accidents, mine owners do not have to report them to the DEP under the Coal Mine Safety Act, and the DEP is precluded from using the adjudicative process to determine whether an event is an accident within the ambit of the Coal Mine Safety Act. It arrived at the conclusion because when Congress created the federal law relating to bituminous coal mining, it left it to the Coal Safety Board’s federal counterpart — the Mine Safety and Health Administration — to define what “accident” means under the federal law, and that had to mean that the General Assembly also gave to the Coal Safety *435Board the power to define what was an accident. Because the General Assembly gave that power to the Coal Safety Board, the majority goes on to hold that the DEP cannot, through enforcement actions, require mine operators to report additional accidents similar to the types listed. Moreover, it posits that because the Coal Mine Safety Act requires that accidents be reported within 15 minutes under Section 109(a)(1) of the Act, that unless additional reportable accidents were implemented through regulation, mine operators, to avoid the risk of an enforcement action by the DEP, would be compelled to notify the DEP anytime something unanticipated occurred at a mining facility.
V.
I disagree with the majority because there is nothing in the Coal Mine Safety Act that indicates that an administrative agency’s normal power to enforce is dependent on the issuance of regulations. In Department of Environmental Resources v. Butler County Mushroom Farm, 499 Pa. 509, 454 A.2d 1 (1982), our Supreme Court addressed and rejected an argument that regulations must be issued to implement an aspect of the regulatory program of that act. In that case, the Department issued a compliance order to a mine operator to keep track of all visitors to its mine by keeping a log of comings and goings. Nothing in the statute addressed at all the safety of visitors, only mine employees. The argument was made that the DEP lacked the power to issue a compliance order absent regulations. In rejecting that argument, our Supreme Court stated that “the issuance of an order is not limited to the correction of a violation but also may be employed as a means to establish a standard of conduct in furtherance of the purposes of the Act. Whereas the delegated legislative aspect of the agency’s power is generally used to establish standards of conduct, the agency also may utilize, in particular instances, the adjudicative aspect of the agency’s power to further standards of conduct needed to meet specialized problems.” Id., 499 Pa. at 521, 454 A.2d at 8. It then went on to state:
The importance to an administrative agency of the power to issue compliance orders was best described in Security [Securities ] and Exchange Commission v. Chenery Corp., et al., 332 U.S. 194, 202-203, 67 S.Ct. 1575, 1580, 91 L.Ed. 1995 (1946[1947]).
Not every principle essential to the effective administration of a statute can or should be cast immediately into the mold of a general rule. Some principles must await their own development, while others must be adjusted to meet particular, unforeseeable situations. In performing its important functions in these respects, therefore, an administrative agency must be equipped to act either by general rule or by individual order. To insist upon one form of action to the exclusion of the other is to exalt form over necessity.
In other words, problems may arise in a case which the administrative agency could not reasonably foresee, problems which must be solved despite the absence of a relevant general rule. Or the agency may not have had sufficient experience with a particular problem to warrant rigidifying its tentative judgment into a hard and fast rule. Or the problem may be so specialized and varying in nature as to be impossible of capture within the boundaries of a general rule. In those situations, the agency must retain power to deal with the problems on a case-to-case basis if the administrative process is to be effective. There is, thus, a very definite place for the case-by-case evolution of statutory standards, and the choice made between *436proceeding by general rule or by individual, ad hoc litigation is one that lies primarily in the informed discretion of the administrative agency.
Id., 499 Pa. at 513 n. 2, 454 A.2d at 4 n. 2. It noted, though, while depriving the agency of the adjudicatory power which is a customary and vital tool in the functional operations of present day administrative agencies, and such a result is contrary to the normal practice of our General Assembly, this uniqueness must, nonetheless, be accepted if it, in fact, represents the true legislative intention.
This is not the true legislative intent here. Nothing in the Coal Mine Safety Act indicates that the General Assembly intended that enforcement of the Coal Mine Safety Act was dependent on the Coal Safety Board’s enactment of regulations. To the contrary, the Coal Mine Safety Act gave to the DEP the power to enforce reporting of those events in accord with it powers to “[i]ssue orders to implement and enforce the provisions of this act.” Once the list of events contained in Section 104 is found not to be exclusive, then the DEP may issuance compliance orders to require a mine operator to report to the DEP similar events as those accidents enumerated. Otherwise, the Coal Safety Board would not just issuance regulations, but become a quasi-enforcement body hindering the enforcement of the Coal Mine Safety Act and the safety of miners.
To buttress its argument that the Coal Mine Safety Act required the Coal Safety Board to issue regulations because mine owners would not have sufficient notice of what required reporting, the majority focuses on that “accident” is defined as an “unanticipated event” and that could mean that mine operators were required to report all such events. However, that term, when interpreted with the 14 types of accidents that follow, shows that the type of accidents that have to be reported are those that have the potential of causing harm or death to an individual under the Coal Mine Safety Act. By making those 14 accidents not exhaustive, the General Assembly wanted such accidents reported that could cáuse serious harm or death to miners. Reporting of such accidents allows the DEP to “[t]ake whatever action it deems appropriate, including the issuance of orders, to protect the life, health or safety of an individual.” Section 109(b)(1) and (2) of the Act. If it causes the mine operators to over-report incidents in an exercise of caution, so be it, because the net effect will be an increase the safety of miners. In any event, if the DEP cites someone for not reporting an incident incorrectly, then the mine operator can appeal that determination to refine whether it was an “accident” within the meaning of the Coal Mine Safety Act.
Accordingly, I respectfully dissent.
President Judge LEADBETTER and Judge McCULLOUGH join in this dissenting opinion.

. Act of July 7, 2008, P.L. 654, 52 P.S. §§ 690-101-708.